Appeal by the defendant from an order of the Supreme Court, Suffolk County (Spinner, J.), dated July 12, 2012, which, without a hearing, denied his motion pursuant to Correction Law § 168-o (2) for a downward modification of his risk level classification under Correction Law article 6-C.
*928Ordered that the order is reversed, on the law, without costs or disbursements, and the matter is remitted to the Supreme Court, Suffolk County, for a hearing and, thereafter, a new determination of the defendant’s motion.
By notice of motion dated September 21, 2010, the defendant moved pursuant to Correction Law § 168-o (2) for a downward modification of his risk level classification under the Sex Offender Registration Act (Correction Law art 6-C). The Supreme Court denied the defendant’s motion without holding a hearing. Because the requisite procedures set forth in Correction Law § 168-o were not followed, we reverse.
As the People correctly concede, the Supreme Court failed to conduct a hearing on the defendant’s motion, as it was required to do pursuant to Correction Law § 168-o (4) (see People v Hazen, 103 AD3d 943 [2013]; People v Lashway, 90 AD3d 1178, 1178 [2011]; see also People v Damato, 58 AD3d 819, 821 [2009]). Accordingly, the matter must be remitted to the Supreme Court, Suffolk County, for a hearing and, thereafter, a new determination of the defendant’s motion.
Rivera, J.R, Dickerson, Leventhal and Hinds-Radix, JJ., concur.